DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1-7 and 9-19 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1-7 and 9-19 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) wherein the information processing apparatus executes character recognition processing on first image data which the information is not associated, out of the plurality of pieces of image data received from the image processing apparatus and obtains character information based on the first image data by executing the character recognition processing, wherein the information processing apparatus obtains, by executing processing different from the character recognition processing, character information based on second image data which the information is associated, out of the plurality of pieces of image data received by the image processing apparatus. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Identification of Closest Prior Art
The closest prior art is US Publication No. 2020/0311980 to Shinohara which teaches an image processing method causes a computer to function as an image processing apparatus including an acquisition unit and a control unit. The acquisition unit acquires image data. The control unit performs a control process of detecting a character string of each color included in the image data and associating the character string with the color using the character string of the color. However, Shinohara fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.            
 
 The other closest prior art is US Publication No. 2021/0056336 to Ikeda et al. which teaches  an image processing apparatus obtains a read image of a document including a handwritten character, generates a first image formed by pixels of the handwritten character by extracting the pixels of the handwritten character from pixels of the read image using a first learning model for extracting the pixels of the handwritten character, estimates a handwriting area including the handwritten character using a second learning model for estimating the handwriting area, and performs handwriting OCR processing based on the generated first image and the estimated handwriting area. However, Ikeda et al. fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.           
 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675